Citation Nr: 1739241	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include impingement syndrome. 

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Appellant served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from March 1957 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In December 2011, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in connection with his appeal for entitlement to service connection for a cervical spine disability; he also provided testimony with respect to the right shoulder disability currently on appeal.  A transcript of that hearing is of record.

In March 2014, the Board denied the issues above, as well as the issue of entitlement to service connection for a cervical spine disability.  The Appellant appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (Joint Motion) and, in a May 2015 order the Court vacated the Board's decision with respect to the above issues and remanded the issues for action consistent with the Joint Motion.  The Board's decision with respect to the issue of entitlement to service connection for a cervical spine disability was undisturbed.  The case was returned to the Board for review and was remanded in October 2015.  In September 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The most probative competent and credible evidence does not relate the low back disability to ACDUTRA.  

2.  The most probative competent and credible evidence does not relate the right shoulder disability to ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters sent to the Appellant in March 2009 and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Appellant in the development of the claims.  This duty includes assisting the Appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, post-service treatment records, and Social Security Administration (SSA) records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations the results of which have been included in the claims file for review.  The examinations involved review of the claims file, thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the petitions to reopen his previously-denied service-connected claims and establish service connection for the claimed disabilities.  The Appellant was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service injury and to determine whether the Appellant's current disabilities are related to his service.  The hearing focused on the elements necessary to substantiate the claims, and the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to reopen and substantiate his claims for service connection.  Neither the representative nor the Appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board is also satisfied as to substantial compliance with its October 2015 and September 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claims to obtain addendum medical opinions and to secure outstanding reserve records.  VA medical opinions have been associated with the record.  However, attempts to obtain additional reserve records were unsuccessful.  In October 2016, the AOJ sent the Veteran NA Form 13055 and the Veteran did not return the form.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that"[t]he duty to assist is not always a one-way street.")  

The Appellant was provided VA examinations in connection with the present claims.  The VA examination reports reflect that appropriate steps were undertaken to determine the nature and etiology of the Appellant's claimed disabilities.  The offered opinions, when considered as a whole, are accompanied by adequate rationale and are consistent with the most probative evidence of record.  As such, the Board concludes that the VA examinations are adequate for the purpose of adjudicating the Appellant's claims.  38 C.F.R. §§ 3.159(c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claims.  Therefore, no further assistance to the Appellant with the development of evidence is required.

II.  Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence reflects current diagnoses of impingement syndrome of the right shoulder and degenerative disc disease of the thoracolumbar spine.  As such, element (1), evidence of a current diagnosed disability, has been demonstrated with respect to all of the Appellant's claims.  

The Appellant's service treatment records reflect reports of right shoulder pain in July and August 1957; however, no diagnosis pertinent to the right shoulder was rendered, and X-ray testing was negative.  Although the service treatment records do not reflect in-service complaints of or treatment for symptoms of the thoracolumbar spine, the Board concludes that the Appellant's assertions of in-service low back pain are competent and credible evidence of this point, and thus, element (2) has been sufficiently demonstrated.  

Concerning element (3), evidence of a nexus between the Appellant's disabilities and an in-service disease or injury, the Board notes that most probative competent and credible evidence is unfavorable to the Appellant's claims.  

In the report of a July 2005 VA examination, provided in connection with the Appellant's previously-denied cervical spine and right shoulder disability claims, a VA clinician discussed the interplay between the appellant's impingement syndrome of the right shoulder and the neurologic component of his degenerative disc disease of the cervical spine.  The examiner stated that the Appellant's cervical spine disability was the result of "natural history," but the etiology of the right shoulder disability was not addressed.  Likewise, the May 2012 VA examiner stated that the Appellant's cervical spine disability was not the result of service, but rather, was likely incurred due to the Appellant's 40-year career as a hairdresser as well as prior motor vehicle accidents; however, the etiology of the right shoulder disability was not addressed.  

The Appellant was provided a VA examination in March 2013, and the report reflects that the examiner reviewed the entire claims file, physically examined the Appellant, and opined that disabilities involving the Appellant's right shoulder and lumbar spine were not the result of his service.  In providing this opinion, the examiner noted the service treatment records showing right shoulder pain during service as well as the Appellant's current statements of continued symptoms, primarily pain, affecting his low back and right shoulder since service, but concluded that these disabilities were more likely the result of the Appellant's post-service career as a hairdresser and/or the multiple motor vehicle accidents documented in the claims file.  

In March 2016, the AOJ obtained an addendum medical opinion regarding the etiology of the Appellant's right shoulder disability.  The VA examiner reported that the Appellant was seen once for a sore right shoulder while he was on ACDUTRA.  The VA examiner opined that the Appellant's right shoulder and lower back disabilities were less likely than not incurred in active service.  He explained that at separation there was no significant medical history and the Appellant's separation examination was negative for right shoulder and lower back complaints.  He elaborated that it had been over 40 years since the Appellant's separation from ACDUTRA and other intercurrent events and the normal aging process could have played a role in the development of the Appellant's current disabilities.  The VA examiner added that excess weight could have a negative impact on the Appellant's lower spine condition.  

In November 2016, the AOJ obtained an addendum medical opinion to determine the nature and etiology of the Appellant's lumbar spine disability.  The VA examiner opined that the Appellant's lumbar spine condition did not begin in service, was not caused by service, and is not otherwise related to active service.  She noted that the Appellant was competent and credible to give the history that his back pain began in service.  This contradicts that history given in 1998 when he stated that he had back pain since 1970 (13 years after the Appellant's separation from service).  The VA examiner concluded that the objective evidence was absent for complaints, diagnosis, or treatment, for low back pain in service or within two years of release from service. 

The Board finds that the VA examiners' opinions are highly probative concerning the etiology of the Appellant's low back, and right shoulder disabilities because they were rendered after a thorough review of the record, and are consistent with and cite to specific evidence in the record.  Bloom v. West, 13 Vet. App. 185, 187 (1999).

The only nexus evidence of record which is favorable to the claims comes from the Appellant.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  However, the Appellant's shoulder impingement syndrome and degenerative disc disease of the spine segments are not conditions that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Thus, the Board concludes that, although the Appellant is competent to report symptoms, his statements as to the origin of his disabilities do not constitute competent evidence.

For chronic disabilities listed under 38 C.F.R. § 3.309(a), such as degenerative disc disease, an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the claimed impingement syndrome is not considered a chronic disability within the purview of 38 C.F.R. § 3.309(a) and there is no evidence showing degenerative disc disease of the lumbar spine within a year of separation.  The alternative method for establishing service connection through continuity of symptomatology is not applicable.  

Further, there most probative competent and credible evidence does not show frequent and persistent symptoms of the Appellant's disabilities since service.  Although the record reflects the appellant's competent assertions of pain in his low back, neck, and right shoulder during and since service, this evidence is not credible in light of the evidence showing no complaints of or treatment for symptoms pertaining to the neck, low back, or right shoulder for more than 30 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for these disabilities based on frequent and persistent symptoms must be denied.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

Based on the unfavorable nexus evidence, the probative weight of the evidence against a finding of frequent and persistent symptomatology, and the lack of evidence of a chronic disease within the initial post-service year, the criteria for service connection for disabilities of the right shoulder and low back are not met, as the preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


